Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 1 of 71




                              IN THE UNITED STATES DISTRICT
                            COURT FOR THE NORTHERN DISTRICT
                                      OF OKLAHOMA

      1. JAGAN MAHADEVAN,                         §
                                                  §
  Plaintiff,                                      §
                                                  §
   vs.                                            §      CIVIL ACTION NO. To be Determined
                                                  §      JURY TRIAL DEMANDED
                                                  §
      1. MOHAN KELKAR,                            §
  as an official of the                           §
  University of Tulsa, and                        §
                                                  §
      2. WINONA TANAKA,                           §
  as an official of the                           §
  University of Tulsa, and                        §
                                                  §
      3. University of Tulsa, and                 §
                                                  §
  1 to 30 Does,                                   §
                                                  §
  Defendants.                                     §

                                           COMPLAINT

                                    I.        INTRODUCTION

           1.     Defendants Mohan Kelkar and Winona Tanaka abetted and contributed to the

   knowing and willful violation of Plaintiff’s copyright rights by approving the publication of two

   scientific articles that were original creations of Plaintiff, without his permission and over his

   objections.

           2.     Defendants knew of the infringement, had authority and duty to prevent the

   infringement, were aware of Plaintiff’s objections, were aware of Plaintiff’s rights and were

   educated in law. Yet, Defendants unilaterally, arbitrarily and unreasonably overruled Plaintiff’s

   objections and allowed the violation of his rights.




                                                   1                PLAINTIFFS ORIGINAL COMPLAINT
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 2 of 71




           3.      Further, Defendant Winona Tanaka issued a memorandum stating that the matter

   of plagiarism in the infringing articles were investigated, under the University of Tulsa’s (TU’s)

   ethical conduct policy, when there was not even a committee of inquiry formed under the ethical

   conduct policy.

           4.      Defendant Winona Tanaka’s conclusions in the memorandum also directly

   violated Plaintiff’s copyright rights by permitting illegal transfer of Plaintiff’s copyright.

   Defendant Tanaka’s decisions directly violated 17 U.S.C. § 204(a) and 17 U.S.C. § 201(e).

           5.      Furthermore, in order to deflect their liability for violation of Plaintiff’s

   copyright rights Defendant Mohan Kelkar and Defendant Winona Tanaka framed Plaintiff,

   under their harassment policy, and participated in coordinated misrepresentation of facts of

   Plaintiff’s copyright rights to a state court in retaliation for Plaintiff’s effort to protect his rights

   under the copyright laws.

                                        II.       BACKGROUND

           6.      Plaintiff graduated with high academic accomplishments and unblemished

   record from Texas and joined as an Assistant Professor of Petroleum Engineering at University

   of Tulsa (TU) in Oklahoma in 2006.

           7.      Plaintiff served as undergraduate adviser between 2006 and 2009 and was

   promoted as graduate adviser from 2009 to 2011 at TU. As graduate advisor it was Plaintiff’s

   responsibility to manage the academic admissions of new graduate students as well as manage

   academic policies for existing graduate students. In addition, Plaintiff conducted scientific

   research and taught various subjects.

           8.      Starting in spring 2007, Plaintiff created an original research program at TU on

   basic sciences in application to geologic carbon dioxide sequestration which is a method to



                                                      2                  PLAINTIFFS ORIGINAL COMPLAINT
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 3 of 71




   potentially mitigate climate change. Prior to Plaintiff’s creative effort there was no such

   research program at TU. Plaintiff spent a lot of effort, hard work, and personal sacrifice in

   designing and building research program and the equipment for the measurements.

          9.      As part of a graduate research supervision Plaintiff directed and conducted

   measurements on the facility, called as an IFT visual cell, which Plaintiff earlier designed and

   purchased. The experiments consisted of study of physical interactions between liquefied

   carbon dioxide, water and certain mineral samples at various pressures and temperatures. The

   measured physical parameters in these interactions are called contact angles and interfacial

   tensions respectively. The acronym IFT in the name of the equipment refers to interfacial

   tension.

          10.     The direct infringer of Plaintiff’s copyright, a research student named Prem

   Bikkina, published Plaintiff’s works without consent and over Plaintiff’s objections. A

   copyright infringement complaint is pending before this Court (See 4:30-CV-0536 filed on July

   21, 2020 and transferred to this district on October 15, 2020).

          11.     In the course of the research program and supervision there were numerous

   written material and ideas that were shared by Plaintiff with the infringer which Plaintiff

   intended to publish.

          12.     Plaintiff played an active part in selection of literature, identification of models

   for phase behavior calculations, development of algorithms to compute phase behavior from

   those models, conversion of those algorithms to develop a computer calculation program, and

   conducting the laboratory work.

          13.     Plaintiff registered copyright on the contents to his original work of authorship

   from his supervision and articles that Plaintiff authored whose certificate numbers are 1) TXu



                                                   3                 PLAINTIFFS ORIGINAL COMPLAINT
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 4 of 71




   2-148-355 effective date May 21, 2019 and 2) TXu 2-156-594 effective July 30, 2019. These

   certificates are attached as Exhibit A and Exhibit B respectively. These are called the

   Copyrighted Works. These works have not been published by Plaintiff.

          14.       Around April 15, 2010 the infringer, Prem Bikkina, encountered serious

   contamination of the quartz samples that were being used in the experimentation.

          15.    When asked to repeat the experiments, the infringer quit working in Plaintiff’s

   research group, soon after contamination was discovered on April 21, 2010. Dr. Winton Cornell,

   a senior professor and fellow faculty collaborator at TU, was a key witness to this

   contamination.

          16.    At the time of leaving Plaintiff’s lab, around April 30, 2010, however, the

   infringer insisted to Defendant Mohan Kelkar on conducting “additional” tests on the

   contaminated samples and publish them.

          17.    Defendant Mohan Kelkar interfered and decided, citing to his authority as a

   chairman of the department, to let the infringer to publish such work after collection of

   additional data on the contaminated samples regardless of Plaintiff’s opinion or consent.

          18.    In response to Defendant Mohan Kelkar’s unilateral decision to allow the

   publication, Plaintiff stated that he could not participate in such publication as the samples were

   contaminated. However, Plaintiff never agreed to let his already written Copyrighted Works be

   published.

          19.    The unilateral decision by Defendant Mohan Kelkar eventually resulted in

   violation of Plaintiff’s copyright rights and serious scientific research misconduct under TU’s

   ethical conduct policy.

          20.    Defendant Mohan Kelkar then stripped Plaintiff of the access to the



                                                   4                 PLAINTIFFS ORIGINAL COMPLAINT
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 5 of 71




      instrumentation to let the infringer collect further data on the contaminated samples. In doing

      so Defendant Mohan Kelkar denied Plaintiff the ability to remediate the contamination issue

      leading to the mutilation of Plaintiff’s research program and work.

             21.    Then, sometime around May 12th, 2010 Defendant Mohan Kelkar gave directions

      to the infringer to submit Plaintiff’s work for publication but specifically directed the infringer

      not to inform Plaintiff before the submission. The infringer who infringed on Plaintiff’s rights

      confirmed that he acted under the directions of Defendant Mohan Kelkar.

             22.    The infringer, with the active support from Defendant Mohan Kelkar, then took

      the contents of the original article, the Copyrighted Works, and split it into two separate parts.

             23.    To one part, the infringer added the contaminated sample datasets that he

      collected after quitting Plaintiff’s lab, but did not admit the contamination, and submitted it for

      publication around March 2011 without informing Plaintiff. This publication became Infringing

      Work #1. 1

             24.    Infringing Work #1, consisted of Plaintiff’s original creations that included the

      written methods, procedures, pictorial representation of the equipment facility, and literature

      study that Plaintiff selected for the study.

             25.    Defendant Mohan Kelkar’s decision was not merely exercise of administrative

      authority but an active abetment of the violation of Plaintiff’s copyright rights and subversion

      of Plaintiff’s rights under 17 U.S.C. 101 et seq.




  1
          Exact citation of the first paper, Infringing Work #1, is Bikkina, P.K., 2011. Contact
  angle measurements of CO2–water–quartz/calcite systems in the perspective of carbon
  sequestration, International Journal of Greenhouse Gas Control, 5, 1259–1271. This paper and
  dates of publication can be accessed online from
  http://www.sciencedirect.com/science/article/pii/S1750583611001241


                                                      5                 PLAINTIFFS ORIGINAL COMPLAINT
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 6 of 71




           26.    Plaintiff’s rights vested as soon as Copyrighted Works were created and Plaintiff

   never transferred his copyright rights as required under 17 U.S.C. 204(a) for any such claim of

   transfer to be valid.

           27.    Further Defendant Mohan Kelkar’s actions directing the infringer to publish

   Infringing Works without notice of the contents, and without Plaintiff’s written consent,

   rendered such transfer invalid under 17 U.S.C. 201(a) and (e).

           28.    Defendant Mohan Kelkar was informed of Plaintiff’s objections to publication of

   contaminated data on April 30, 2011 and later many times over.

           29.    Defendant Kelkar undertook secretive communications, with a professor from

   University of Texas who is also known to Plaintiff, to verify the contents of Infringing Work

   #1. But Defendant Kelkar neither informed Plaintiff of the contents of Infringing Work #1 nor

   acknowledged to the professor from Texas about the origins of the research work which was

   actually Plaintiff’s original work.

           30.    Defendant Mohan Kelkar was well aware of Plaintiff’s objections about

   publishing contaminated data as was revealed from the tests in Dr. Winton Cornell’s lab. Yet,

   he chose not to consult with either Dr. Cornell or the Plaintiff before issuing directions to the

   infringer to publish Infringing Works.

           31.    Defendant Mohan Kelkar’s abetment of copyright infringement further resulted

   in falsification and fabrication of data as the infringer suppressed and denied contamination on

   the samples.

           32.    When Plaintiff learned of Infringing Work #1, which was published without

   admitting contamination, he reported it to an administrator at TU wherein a discussion ensued

   with the infringer mediated by the TU administrator.



                                                  6                 PLAINTIFFS ORIGINAL COMPLAINT
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 7 of 71




              33.   In order to introduce transparency to the research record, as part of a negotiation

      started by the TU administrator on May 20, 2011, Plaintiff authored a paragraph summarizing

      the laboratory data from Dr. Winton Cornell’s lab showing the contamination and added this to

      the draft of Infringing Work #1.

              34.   However, the infringer entered into the negotiation in bad faith and to deceive

      and defraud Plaintiff: (1) upon the encouragement of Defendant Mohan Kelkar, the infringer

      had already taken the second part of the split article and submitted that as Infringing Work #2

      by transferring copyright to the journal around March 2011, for eventual publication, but never

      revealed that during the discussions; (2) then the infringer started rebutting Plaintiff’s added

      paragraph in Infringing Work #1 by adding counter-paragraphs denying the contamination and

      making observations that didn’t exist in the laboratory that was misleading to the reader of that

      article into believing that there was no contamination. These contributed to falsification and

      fabrication of data by the infringer leading to the mutilation of Plaintiff’s written research work

      product. 2

              35.   The TU administrator voluntarily canceled the discussions on May 21, 2011 at

      8:46 PM and issued a warning that unless an agreement was obtained, which later turned out to

      be an expanded scope, the communications from the discussion cannot be used for later claims.

      See Exhibit C for a true and correct copy of the email sent by the TU administrator, which

      included Defendant Winona Tanaka, canceling the discussions along with a caution to not use




  2
          At least half-a-dozen peer articles are still not able to reproduce the data in the article
  clearly pointing to research misconduct by the infringer. Dr. Winton Cornell and other
  independent scientists confirm that the “additional” data that infringer added, and allowed to be
  published by Defendant Mohan Kelkar, together with the infringing content, was indeed
  contaminated.


                                                      7                 PLAINTIFFS ORIGINAL COMPLAINT
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 8 of 71




   the communications in making any claims without a final agreement.

          36.     At this time, Defendant Winona Tanaka, despite not having any expertise in the

   subject matter, got involved as the ultimate deciding authority on the publication of Infringing

   Work #1.

          37.     Sensing deception, apparent from the expanded scope of discussions and the

   added distortions in Infringing Work #1, Plaintiff disagreed to any publication on June 3, 2011

   and explicitly reserved claims for authorship of his literary works. See Exhibit D for a true and

   correct copy of the email written by Plaintiff to Defendant Tanaka disagreeing with the

   publication.

          38.     Despite Plaintiff’s disagreement, Defendant Winona Tanaka, based on Defendant

   Mohan Kelkar’s exhortations, directly resubmitted Infringing Work #1 to the journal after it

   was taken down.

          39.     Defendant Tanaka, in a communication around 11 AM on June 6, 2011,

   deliberately chose not to inform Plaintiff of either Infringing Work #1’s contents or the decision

   to send Infringing Work #1 for publication.

          40.     Defendant Tanaka was aware of the illegality of the decision but knowingly

   override Plaintiff’s federal law copyright rights.

          41.     Then, Defendant Tanaka wrote a letter to the editor, again without informing

   Plaintiff, and made claims that the university decided to publish the article over Plaintiff’s

   objections. See Exhibit E for a true and correct copy of the letter written by Defendant Tanaka

   to the editor of the journal for Infringing Work #1.

          42.     In the letter, Defendant Tanaka stated that Plaintiff objected to the publication,

   and hence knew of Plaintiff’s objections. Defendant Tanaka’s unilateral decision to overrule



                                                   8                PLAINTIFFS ORIGINAL COMPLAINT
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 9 of 71




      Plaintiff’s objections to the publication of Infringing Work #1 and transfer copyright for

      Infringing Work #1 to the journal against his wishes was a direct violation of 17 U.S.C. 201(e).

             43.        Plaintiff reiterated his objection to the publication by filing a complaint to TU

      under the ethical conduct policy on July 22, 2011 but it was never investigated under that policy.

             44.         Shortly thereafter, on September 21, 2011, even after learning of Plaintiff’s

      objection to the first publication, the infringer published the previously concealed Infringing

      Work #2 without informing or otherwise even showing the contents of the second publication.3

             45.         This time, the infringer took the remaining contents of the Copyrighted Works

      and an “abstract” which had earlier been authored by Plaintiff, rearranged the sentence ordering

      and called it as the abstract for the Infringing Work #2. Then he removed Plaintiff’s name.

             46.         Further, the infringer attributed Infringing Work #2 exclusively to himself and

      two other persons who had no original contribution. One of the authors was the infringer’s

      former advisor outside United States and had no original creation in that article or even contact

      with Plaintiff.

             47.         The second additional author was a faculty at TU who admitted on record that

      he had no contribution to the article except to look at it and that he has never worked on such

      subjects before.

             48.        When, around November 14, 2011, Plaintiff accidentally discovered the




  3
          The second paper, Infringing Work #2, was published online on September 21, 2011
  after Plaintiff objected to publication, in June 03, 2011 by refusing to sign any agreement to
  transfer rights to publish his original work of authorship, ideas, methods and processes. See
  Bikkina, P.K., Shoham, O. and Uppaluri, R., 2011, Equilibrated Interfacial Tension Data of the
  CO2-Water System at High Pressures and Moderate Temperatures, Journal of Chemical and
  Engineering Data, 56 (10), 3725–3733. This paper and dates of publication can be accessed
  online from http://pubs.acs.org/doi/abs/10.1021/je200302h.


                                                        9                PLAINTIFFS ORIGINAL COMPLAINT
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 10 of 71




    Infringing Work #2 on internet, Plaintiff filed a second administrative complaint to Defendant

    Winona Tanaka alleging plagiarism in the Infringing Works.

           49.    In response, Defendant Tanaka again made a unilateral and arbitrary decision to

    overrule Plaintiff’s valid objections to violation of his copyright rights. Instead of investigating

    the issue under the university’s ethical conduct policy, Defendant Tanaka wrote a letter, on

    November 15, 2011, to the infringer’s former advisor in India and fraudulently stated that

    Plaintiff “gave up” his copyright rights and that he is not entitled to any copyright. See Exhibit

    F for a true and correct copy of the letter written by Defendant Tanaka.

           50.    Defendant Tanaka’s statement in the letter was knowingly untrue because the TU

    administrator issued the email of May 21, 2011 canceling the discussions and Defendant Tanaka

    was aware of that.

           51.    Further, Infringing Work #2 had been concealed by the infringer from Plaintiff.

    On belief, knowledge and available evidence, Plaintiff believes that Defendant Tanaka also

    knew of the existence of Infringing Work #2 but chose to conceal that fact also to enable the

    copyright infringement and avoid liability for it.

           52.    The infringer’s former advisor from India, who was a complete stranger to

    Plaintiff’s original research program at TU, had nothing to do with Plaintiff’s research at Tulsa.

    Defendant Tanaka, without an iota of sense of ethical conduct herself, permitted the former

    advisor in distant India to usurp and reap unjust enrichment of Plaintiff’s work done at Tulsa

    by adding himself as a coauthor in Infringing Work #2.

           53.    On December 16, 2011 at around 4:53 PM, owing to the seriousness of the alleged

    research misconduct in Infringing Works, Defendant Winona Tanaka reluctantly agreed to send

    Plaintiff’s complaint to inquiry and agreed to form an inquiry committee under the “ethical



                                                    10                 PLAINTIFFS ORIGINAL COMPLAINT
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 11 of 71




    conduct policy” which was styled after the federal research misconduct policy. See Exhibit G

    for a true and correct copy of the email written by Defendant Tanaka informing Plaintiff of her

    decision to form an inquiry committee in the second page.

           54.     But sometime later in 2012, Defendant Winona Tanaka again unilaterally

    abandoned the process of inquiry and investigation but never informed Plaintiff about it.

           55.     When, on April 19, 2013, Plaintiff requested to know the status of the

    investigation and alerted that the plagiarism issue was an instance of copyright infringement,

    the Defendant Winona Tanaka hurriedly issued a “final memorandum” and closed Plaintiff’s

    complaint, on May 28, 2013.

           56.     In the “final memorandum” Defendant Tanaka stated that the alleged research

    misconduct issues were investigated under their ethical conduct policy and that there was no

    plagiarism or unethical conduct by the infringer.

           57.     But, no inquiry committee or investigatory committee was ever formed under the

    ethical conduct policy. After a decision for inquiry is made, only a committee of subject matter

    experts could make further decisions under that policy.

           58.     Plaintiff’s administrative complaint was improperly closed leaving Plaintiff with

    no option but to approach a federal court to redress the infringement caused by the infringer.

           59.     On August 26, 2013, Plaintiff advised the infringer to retract the two articles, by

    sending a cease and desist letter, and reserved claims of copyright infringement, violation of

    moral right and misappropriation of intellectual property rights. In response, the infringer filed

    a pre-emptive strike by filing a suit in a state court.

           60.     Defendant Kelkar, Defendant Tanaka and two other senior officials from TU

    thereafter formed a gang of witnesses and together wrongly stated to the state court that Plaintiff



                                                     11               PLAINTIFFS ORIGINAL COMPLAINT
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 12 of 71




    gave up his copyright rights and that Plaintiff’s complaint of plagiarism to TU were investigated

    under TU’s ethical conduct policy.

           61.    A former federal scientific fraud investigator reviewed the numerous emails and

    documents which were discovered only in year 2018, including recorded statements, concluded

    that there was never any investigation by TU under the ethical conduct policy and that there

    could have been findings against the infringer if indeed an inquiry or investigation were

    completed. See Exhibit H for a true and correct copy of the declaration submitted to this Court

    by Dr. Alan Price in a separate action, under case no. 4:20-CV-00536-GKF-JFJ on copyright

    infringement pending adjudication by this Court.

           62.    That there was a collective effort by the defendants, to perpetuate the falsity that

    Plaintiff gave up his copyright rights and that there was an investigation of the research

    misconduct under the university’s ethical conduct policy, was evident from the fact that the

    defendants were collective in their deliberate omission of their own directive issued by email

    on May 21, 2011 that there cannot be any publication of the copyrighted works without an

    agreement.

           63.    Plaintiff never gave any permission to publish content in the already authored

    Copyrighted Works or otherwise infringe on Plaintiff’s rights.

           64.    Defendants’ untrue statements, that Plaintiff gave up his copyright right,

    culminated in the denial of Plaintiff’s federal rights and adverse judgment against Plaintiff on

    plagiarism.

                              III.       JURISDICTION AND VENUE

           65.    This Court has original jurisdiction over this matter pursuant to 28 U.S.C. § 1400,

    which grants original jurisdiction over suits authorized by 17 U.S. C. § 101 et seq over residents



                                                   12                PLAINTIFFS ORIGINAL COMPLAINT
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 13 of 71




    in Tulsa, Oklahoma.

           66.    Original jurisdiction is also proper under 28 U.S.C. § 1332 (diversity jurisdiction)

    as multiple states are involved and the amount in controversy exceeds the minimum amount

    required to satisfy jurisdiction.

           67.    This Court further has original jurisdiction over all causes of action in this matter,

    pursuant to 28 U.S.C. § 1331, which gives district courts original jurisdiction over all civil

    actions arising under the Constitution, laws, or treaties of the United States.

           68.    Venue is proper under 28 U.S.C. § 1391(b) as Defendants are residents of this

    district in Oklahoma. TU conducts operations in this district in Oklahoma.

           69.    This Court has jurisdiction for creating declaratory remedy and granting

    injunctive relief under 28 U.S. Code § 2201 and 28 U.S. Code § 2202 respectively. The

    declaratory remedy is authorized by Federal Rules of Civil Procedure 57 and injunctive relief

    by Federal Rules of Civil Procedure 65.

                                          IV.       PARTIES

           70.    Plaintiff is a natural person who is a resident of Houston, Texas.

           71.    Defendant Tulsa University is a large private university that seeks federal

    research funds for various scientific research activities. Tulsa University is required by federal

    research misconduct regulations of all federal granting agencies to maintain the federal research

    misconduct policy and enforce the policy to all its employees to be eligible for federal funds.

    Tulsa University is also referred to as TU in this complaint.

           72.    Defendant Mohan Kelkar is a natural person known to be a resident of Tulsa.

    Defendant Mohan Kelkar was a chairman of the department of petroleum engineering at TU

    during the material times of this complaint. Defendant Mohan Kelkar also has a law degree.



                                                    13                PLAINTIFFS ORIGINAL COMPLAINT
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 14 of 71




           73.    Defendant Winona Tanaka is a natural person known to be a resident of Tulsa.

    Defendant Winona Tanaka was Vice-Provost of University of Tulsa and represented the official

    position of University of Tulsa during the material times of this complaint. Defendant Winona

    Tanaka is a primarily a lawyer and holds a law degree.

           74.    The infringer of Plaintiff’s copyright rights, Prem Bikkina, is referred to herein

    as “infringer” in this complaint. Details of the infringer’s actions and claims for direct copyright

    infringement are described in the complaint 4:20-CV-00536-GKF-JKF.

                                   V.       LEGAL FRAMEWORK

           75.    17 U.S.C. § 101 et seq. contains the statutes establishing rights and protections

    for literary works fixed on a tangible medium of expression.

           76.    17 U.S.C. § 201(e) Involuntary Transfer.—When an individual author’s

    ownership of a copyright, or of any of the exclusive rights under a copyright, has not previously

    been transferred voluntarily by that individual author, no action by any governmental body or

    other official or organization purporting to seize, expropriate, transfer, or exercise rights of

    ownership with respect to the copyright, or any of the exclusive rights under a copyright, shall

    be given effect under this title, except as provided under title 11.

           77.    17 U.S.C. § 204(a) — A transfer of copyright ownership, other than by operation

    of law, is not valid unless an instrument of conveyance, or a note or memorandum of the

    transfer, is in writing and signed by the owner of the rights conveyed or such owner’s duly

    authorized agent.

           78.    Lanham Act, Section 43(a) Section 43(a) provides, in relevant part: (1) Any

    person who, on or in connection with any goods or services ... uses in commerce ... any false

    designation of origin ... which— (A) is likely to cause confusion ... as to the origin ... of his or



                                                    14                 PLAINTIFFS ORIGINAL COMPLAINT
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 15 of 71




    her goods . . . . . shall be liable in a civil action by any person who believes that he or she is or

    is likely to be damaged by such act. 15 U.S.C. 1125(a) (Supp. IV 1992).

           79.     According to the federal research misconduct policy, research misconduct is

    defined as fabrication, falsification, or plagiarism in proposing, performing, or reviewing

    research, or in reporting research results. A). Fabrication is making up data or results and

    recording or reporting them; B). Falsification is manipulating research materials, equipment, or

    processes, or changing or omitting data or results such that the research is not accurately

    represented in the research record. C). Plagiarism is the appropriation of another person’s ideas,

    processes, results, or words without giving appropriate credit.[..]. Federal Register: December

    6,   2000     (Volume    65,   Number     235),    pages   76260-76264,      available    online   at

    https://www.govinfo.gov/content/pkg/FR-2000-12-06/pdf/00-30852.pdf       accessed    on   4/18/2020.

    Because the plagiarism element involved fixed work product on tangible medium of expression,

    plagiarism and copyright infringement are equivalent actions. 17 U.S. Code § 102 (a) states in

    relevant part “Copyright protection subsists, in accordance with this title, in original works of

    authorship fixed in any tangible medium of expression, now known or later developed, from

    which they can be perceived, reproduced, or otherwise communicated, either directly or with

    the aid of a machine or device.”

                                   VI.      STATEMENT OF FACTS

           80.     Defendant Mohan Kelkar’s decision to allow publication of Infringing Works,

    regardless of Plaintiff’s participation, was taken in his capacity as the chairman of the

    department.

           81.     Defendant Kelkar stated on record that he, as the “boss” of Plaintiff and of the

    infringer, and in his capacity of being the chairman of the department had authority to make



                                                      15               PLAINTIFFS ORIGINAL COMPLAINT
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 16 of 71




    decisions to permit publications in violation of Plaintiff’s copyright rights.

           82.    Defendant Kelkar had knowledge that his actions were contributing to the

    infringement as he asked the infringer not to inform Plaintiff of the publications.

           83.    Defendants Mohan Kelkar and Winona Tanaka, then worked together in a bid to

    conceal and avoid their liability resulting from their decisions in abetting the violation of

    Plaintiff’s copyright rights.

           84.    Defendant Mohan Kelkar made factually incorrect statements to the faculty panel

    under the university’s harassment policy to frame Plaintiff under the wrong university policy.

    Defendant Mohan Kelkar claimed some five of Plaintiff’s students complained to him when

    Plaintiff’s students actually wrote an endorsement which was never allowed by the panel to

    evaluate.

           85.    Then Defendant Mohan Kelkar embarked on a string of retaliatory actions.

           86.    First, even before any conclusions were made by any faculty panel on the issue

    of Infringing Works, Defendant Mohan Kelkar improperly contacted the chairperson of

    Plaintiff’s tenure committee of the department of petroleum engineering and caused the

    Plaintiff’s tenure to be denied.

           87.    Then, Defendant Mohan Kelkar, in retaliation for reporting of the falsification

    and fabrication issue in Infringing Work #1, spoke to Plaintiff’s professional colleagues and

    advisors and spoke ill and made negative remarks about Plaintiff.

           88.    Further, as part of a coordinated effort, together with Defendant Winona Tanaka,

    Defendant Mohan Kelkar made untrue claims that Plaintiff came to his office and “verbalized”

    that Plaintiff gave up his copyright when the Infringing Works had not even been prepared by

    the infringer at the time of such a claim.



                                                    16                PLAINTIFFS ORIGINAL COMPLAINT
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 17 of 71




           89.    On belief, knowledge and available evidence, Defendant Mohan Kelkar still

    continues to make negative remarks about Plaintiff and continues to peddle the improper

    conclusions of the Defendant Tanaka’s “final memorandum” that continues to violate Plaintiff’s

    copyright rights.

           90.    Defendant Winona Tanaka knew of Plaintiff’s objections to the violation of his

    copyright rights by infringer. Instead of preventing the violation, Defendant Tanaka actively

    permitted the publications and stated to the editors, of the journal publishers of Infringing

    Works, and other persons, that Plaintiff gave up his copyright rights when in fact Plaintiff

    objected.

           91.    Defendant Winona Tanaka then framed Plaintiff under TU’s harassment policy

    for disagreeing with the publication of Infringing Works by asking a panel of non-experts under

    harassment policy to decide plagiarism, instead of following the ethical conduct policy.

           92.    That panel of non-experts admitted on October 28, 2011, they were “not charged

    to investigate” plagiarism under the ethical conduct policy.

           93.    In spite of the awareness of Plaintiff’s objections, the same infringer again

    infringed on Plaintiff’s copyright rights, on September 21, 2011, by secretively publishing

    Infringing Work #2.

           94.    Defendant Winona Tanaka then wrote a letter to the infringer’s former advisor in

    India, around November 15, 2011, and made untrue statement that Plaintiff gave up his

    copyright rights to Infringing Work #2.

           95.    Defendant Winona Tanaka wrote the letter despite being aware that the infringer’s

    former advisor, situated half the way across the world, had no role in the experimental research

    that Plaintiff created at Tulsa. Defendant Tanaka knew, or should have known, as she is a lawyer



                                                   17               PLAINTIFFS ORIGINAL COMPLAINT
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 18 of 71




    herself, that it was unjust enrichment of someone who had zero presence on TU campus and

    zero participation in Plaintiff’s original research program.

           96.    Plaintiff’s objection to violation of his copyright rights were known to Defendant

    Winona Tanaka, as Tanaka acknowledged in the letter to the editor of Infringing Work #1 that

    Plaintiff refused to enter into any agreement.

           97.    Further, after initially making a decision to form an inquiry committee, Defendant

    Winona Tanaka backed out of that decision and instead made a unilateral, arbitrary, and

    unreasonable decision to abandon the process of inquiry and investigation.

           98.    Defendant Tanaka claimed in a recorded statement around February 2018 that she

    did not have the subject expertise in the Infringing Works and that she did “not investigate.”

    Yet, Defendant Tanaka, and other TU officials, let the “final memorandum” that contains the

    exact opposite of Defendant Tanaka’s admission stand.

           99.    Under TU’s “Ethical Conduct Policy” when the decision to inquiry was already

    made, Defendant Winona Tanaka could not then unilaterally close that inquiry without

    completing that process.

           100.   Under TU’s “Ethical Conduct Policy”, TU was required to complete an inquiry

    with a committee of three subject matter experts with no unresolved conflict of interest and with

    one external member. Following the inquiry, TU was then required to decide on an investigation

    again with another three member committee comprising of different individuals, who are

    subject matter experts, not involved in the inquiry.

           101.   Thus, only an inquiry committee can decide whether or not to proceed or drop

    charges.

           102.   Defendant Tanaka, in the “final memorandum”, manipulated evidence by first



                                                     18              PLAINTIFFS ORIGINAL COMPLAINT
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 19 of 71




    redacting the faculty panel’s admission that they did not investigate research misconduct,

    thereby covering-up the fact that there was no investigation under ethical conduct policy.

            103.     Then Defendant Winona Tanaka imputed the factually incorrect notion that the

    panel “investigated” plagiarism. Further, Defendant Winona Tanaka stated in the memorandum

    that the plagiarism was “investigated” and “re-investigated” when in fact there was not even an

    inquiry let alone an investigation.

            104.     Key witnesses such as Dr. Winton Cornell were never interviewed by Defendant

    Tanaka. None of Plaintiff’s other students, except the infringer, were ever interviewed by

    Defendant Tanaka in the matter of copyright or any other matter..

            105.     In addition, on belief, available evidence and knowledge, Defendant Tanaka

    directly intervened, deterred, or otherwise obstructed the key witness, Dr. Cornell, from

    recording his witness statement to testify in the state court where the infringer had commenced

    a tort action.

            106.     Defendant Winona Tanaka then colored the “final memorandum” with additional

    prejudicial mischaracterizations that Plaintiff’s objection to infringement of his copyright right

    was “defamatory”, “malicious” and in “bad faith”. But the faculty panel itself never made any

    such observations.

            107.     Defendant Winona Tanaka’s factually incorrect statements in the final

    memorandum perpetuates the infringement of Plaintiff’s copyright rights. The infringer

    continues to use that document to deny Plaintiff’s copyright rights.

                                      VII.     CAUSES OF ACTION

                                        FIRST CAUSE OF ACTION

            108.     Plaintiff restates and incorporates by reference into his first cause of action each



                                                      19                PLAINTIFFS ORIGINAL COMPLAINT
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 20 of 71




    and every allegation set forth in this complaint.

               109.   The Copyrighted Works are Plaintiff’s original literary work containing

    copyrightable subject matter for which copyright protection exists under the Copyright Act, 17

    U.S.C. § 101, et. seq. Plaintiff is the exclusive owner of rights under copyright in and to the

    Copyrighted Works. Plaintiff owns a valid copyright registration for the Copyrighted Works,

    attached as Exhibit A and Exhibit B.

               110.   Plaintiff owns the copyright to the whole of the Infringing Works #1 and #2 under

    17 U.S.C. § 201(b) as the Infringing Works were initiated by and done under Plaintiff’s

    supervision with Plaintiff’s express intention to publish those works and are WORK MADE

    FOR HIRE.

               111.   Infringer Prem Bikkina's conduct, alleged in complaint 4:20-CV-00536-GKF-

    JFJ, including reproduction, distribution, public display, sale or transfer of copyright of the

    Infringing Works #1 and #2 to journal publishing houses without notice and written consent,

    which are COPIED FROM, DERIVATIVE OF, AND SUBSTANTIALLY SIMILAR to

    Plaintiff's Copyrighted Work, without Plaintiff's written permission, led to direct infringement

    of Plaintiff's exclusive rights in the Copyrighted Works in violation of Section 501 of the

    Copyright Act, 17 U.S.C. § 501.

               112.   Defendant Mohan Kelkar and Defendant Winona Tanaka’s conduct, alleged

    herein, leading to the direct infringement of Plaintiff’s copyright rights, were made with the

    knowledge of Plaintiff’s rights and with utter and reckless disregard of Plaintiff’s rights and

    over the objections of Plaintiff. Defendants Mohan Kelkar and Winona Tanaka contributed

    materially to the willful and knowing infringement of Plaintiff’s rights under 17 U.S.C. § 101,

    et. seq.



                                                      20               PLAINTIFFS ORIGINAL COMPLAINT
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 21 of 71




           113.   Defendants Mohan Kelkar and Winona Tanaka knew of the infringement, had a

    duty to prevent the infringement and also had the authority to prevent the violation of Plaintiff’s

    copyright rights even after learning of Plaintiff’s written objections.

           114.   Infringer Prem Bikkina did not possess exclusive rights to the Infringing Works.

    Defendants Mohan Kelkar and Winona Tanaka had no authority to permit transfer of copyright,

    exclusively, to the journal publishing houses without notification and written consent from

    Plaintiff and such transfer is in violation of 17 U.S.C. § 204(a).

           115.   On information, belief, and available evidence Defendant Mohan Kelkar's

    abetment of Prem Bikkina’s infringing conduct, alleged in a separate complaint to this Court

    under 4:20-CV-00536-GKF-JFJ, was and continues to be willful and with full knowledge of

    Plaintiff's rights in the Copyrighted Works, and has enabled infringer Prem Bikkina to illegally

    obtain tangible and intangible benefits therefrom.

           116.   As a direct and proximate result of Defendant’s contributory and vicarious

    infringing conduct alleged herein, Plaintiff has been harmed and is entitled to damages in an

    amount to be proven at trial. Pursuant to 17 U.S.C. § 504(b), Plaintiff is also entitled to recovery

    of Defendant’s profits, accrued benefits, and judgment monies receivable that are attributable

    to and involving the infringing conduct alleged herein, and in the complaint against the direct

    infringer, including from any and all sales or transfer of the Infringing Work and products

    incorporating or embodying the Infringing Work, and an accounting of and a constructive trust

    with respect to such profits.

           117.   Alternatively, should Plaintiff choose to request statutory damages, Plaintiff is

    entitled to the maximum statutory damages pursuant to 17 U.S.C. § 504(c), in the amount of

    $150,000 for each of the Defendant’s infringing conduct/for each of Plaintiff's works that has



                                                    21                   PLAINTIFFS ORIGINAL COMPLAINT
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 22 of 71




    been infringed, and for such other amount as may be proper pursuant to 17 U.S.C. § 504(c).

           118.   Actual harm caused by Defendant’s infringing act includes denial of recognition

    and scholarship to Plaintiff to his own creations, denial of Plaintiff’s right to free expression of

    scientific works embodied in the Infringing Works whose copyright rights actually belongs to

    Plaintiff and the denial of tenure at TU on account of the controversy concerning Infringing

    Works. Scientific research articles and presentations are the currency of scientists. Plaintiff’s

    ability to use the research work in advancing his future professional qualifications and

    recognition of scholarship were severely affected.

           119.   Benefit and profit that infringer Prem Bikkina obtained from the infringing

    conduct were in the form of recognition and scholarship which was wholly denied to Plaintiff.

    In addition, infringer obtained a money judgment against Plaintiff in the state trial court as a

    direct benefit from his copyright infringement as alleged herein and from the presentation of

    improper evidence authored by Defendant Tanaka. Without the alleged copyright infringement

    there could have been no controversy.

           120.   In addition to direct benefits, infringer indirectly benefited, by transferring the

    copyright in violation of 17 U.S.C 204(a), and caused monetary benefits and unjust enrichment

    to others who are profiting from the Infringing Works by sale as well as unearned recognition

    such as the secondary authors in Infringing Work #2.

           121.   The Infringing Works are still online and are being sold, by the journal publishing

    house to whom Defendant Prem Bikkina transferred the copyright exclusively, and have been

    sold for the last 9 years or so to unknown number of purchasers across the world.

           122.   As a result of the acts described in the foregoing paragraphs, a substantial

    controversy of sufficient immediacy and reality exists to warrant the issuance of a preliminary



                                                    22                 PLAINTIFFS ORIGINAL COMPLAINT
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 23 of 71




    injunction, permanent in junction and declaratory judgment upholding Plaintiff’s right, under

    17 U.S.C. § 101 et. seq.

           123.   A judicial declaration is necessary and appropriate so that Plaintiff may ascertain

    his rights under the federal copyright and intellectual property laws.

           124.   Plaintiff is entitled to state this cause of action under 28 U.S.C. § 1331.

                                    SECOND CAUSE OF ACTION

           125.   Plaintiff restates and incorporates by reference into his second cause of action

    each and every allegation set forth in this complaint.

           126.   Defendants violated Plaintiff’s rights under Lanham Act, section 43(a) provisions

    when they misrepresented the source of origin of the contents published in the Infringing Work

    #1 and Infringing Work #2 to the editors, and other persons such as the professor from

    University of Texas, of Infringing Works.

           127.   Defendants further violated Plaintiff’s rights under Lanham Act, section 43(a)

    provisions by permitting publication of Infringing Works #1 and #2 without consent, as the

    infringer’s own exclusive work product and by allowing others, who had no contribution, to

    claim original source contribution by being co-authors.

           128.   Defendants caused harm to Plaintiff by not disclosing and not admitting the true

    origin of Infringing Works, by discrediting Plaintiff and by improperly crediting others who

    had no significant scientific contribution.

           129.   Defendants misappropriated Plaintiff’s intellectual property and completely

    deprived Plaintiff of any recognition to the origin of the intellectual property contained in the

    Infringing Works.

           130.   Actual harm caused by Defendants infringing act includes denial of recognition



                                                    23                PLAINTIFFS ORIGINAL COMPLAINT
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 24 of 71




    and scholarship to Plaintiff to his own creations, denial of Plaintiff’s right to free expression of

    scientific works embodied in the Infringing Works whose origin was really from Plaintiff’s

    intellectual creation. Scientific research articles and presentations are the currency of scientists.

    Plaintiff’s ability to use the research work in advancing his future professional qualifications

    and recognition of scholarship were severely affected.

            131.   Further, actual harm caused by Defendants improper evidence, that TU

    investigated plagiarism under its ethical conduct policy and that Plaintiff gave-up his copyright

    rights, to a state court, resulted in violation of Plaintiff’s constitutional rights. The infringer’s

    negligent misrepresentation, relying on Defendants improper evidence, resulted in a

    disproportionate judgment in the state court and a violation of Plaintiff’s fundamental right to

    speech made in attempt to prevent such infringement.

            132.   Benefit and profit that Defendants and TU, obtained from the infringing conduct,

    were in the form of recognition and scholarship attributed to TU which was denied to Plaintiff.

            133.   A judicial declaration is necessary and appropriate so that Plaintiff may ascertain

    his rights under the federal laws.

            134.   Plaintiff is entitled to state this cause of action under 28 U.S.C. § 1331.

   Unless enjoined by this Court, Defendants will continue to infringe Plaintiff’s rights by their

   actions and thereby cause further irreparable injury, as damages alone cannot fully compensate

   plaintiff for the ensuing harm. This threat of injury from continuing violations requires

   injunctive relief.

                                      THIRD CAUSE OF ACTION

            135.   Plaintiff restates and incorporates by reference into his third cause of action each

    and every allegation set forth in this complaint.



                                                     24                PLAINTIFFS ORIGINAL COMPLAINT
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 25 of 71




           136.   Plaintiff has a right to express his scientific works which were his original

    creations through publications or at conferences or seminars.

           137.   Defendant’s actions to permit direct infringement of his copyright rights denies

    Plaintiff his First Amendment rights to express his scientific work freely as the infringer

    transferred the copyright to Infringing Works on an exclusive basis to the journals that published

    Infringing Works.

           138.   Denial of Plaintiff’s First Amendment right to publish his scientific work due to

    the exclusive transfer of copyright to the journals was without Due Process guaranteed under

    the Fourteenth Amendment of the Constitution of the United States.

           139.   Furthermore, Defendants action to allow the infringer to express the scientific

    work, which was copied from work originally created by Plaintiff, while denying that same

    publication rights to Plaintiff denies Equal Protection of Plaintiff’s First Amendment rights

    guaranteed under the Fourteenth Amendment.

           140.   Plaintiff is entitled to state this cause of action under 28 U.S.C. § 1331.



                                   VIII.    REQUESTED RELIEF

         WHEREFORE, Plaintiffs respectfully prays that this Court grant the following relief:

           1.      Assume jurisdiction over the case and reserve jury trial on all triable issues of

                   fact;

           2.      Issue a declaratory judgment declaring that the conclusions of “final

                   memorandum” issued by TU on May 28, 2013 violates plaintiff's rights under

                   federal copyright laws and his constitutional rights; further issue a declaratory

                   judgment declaring that the conclusions in TU’s final memorandum of



                                                    25                PLAINTIFFS ORIGINAL COMPLAINT
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 26 of 71




                   “falsification”,   “fabrication”    and   “plagiarism”,   constituting   copyright

                   infringement in this case, are null and void;

           3.      Issue a temporary restraining order, preliminary and permanent injunction to

                   prohibit the Defendants from publishing, promoting, or using the final

                   memorandum, or its conclusions, for any purposes, including for legal purposes,

                   to deny Plaintiff’s federal copyright rights.

           4.      Issue a preliminary and permanent injunction directing the Defendants to retract

                   the “final memorandum” from all the forums, journals, places and persons to

                   which it was published to and direct the Defendants to retract any and all

                   permissions, authorizations and decisions allowing the publication of Infringing

                   Works.

           5.      Award preliminary and permanent injunctive relief to Plaintiff by equitably

                   tolling the state of limitations for Plaintiff’s copyright and intellectual property

                   infringement claims and damages from at least August 26, 2013, and reserve

                   jurisdiction in this Court to adjudicate those claims;

           6.      Hold Defendants jointly and severally liable for injuries suffered by Plaintiff and

                   award Plaintiff all forms of damages; and

           7.      Grant such other prospective relief that is just, necessary, and appropriate to

                   protect the rights of Plaintiff.



   Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my

   knowledge, information and belief that this complaint: (1) is not being presented for an

   improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of



                                                      26              PLAINTIFFS ORIGINAL COMPLAINT
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 27 of 71
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 28 of 71




                      PLAINTIFF'S ORIGINAL COMPLAINT            EXHIBIT A001
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 29 of 71




  Measurement of Interfacial Tensions and Wettability of Water-Carbon Dioxide-Quartz Systems at High
  Pressures and Temperatures.

  Author:

  Jagannathan Mahadevan



  Created: 11-22-2009



  Geological carbon sequestration in saline aquifers is considered as a promising method to reduce the
  emissions from anthropogenic carbon di-oxide (CO2). The injected CO2 is expected to stay in the saline
  aquifer for long times often lasting for thousands of years. The dynamics, and hence the storage
  integrity, of the multiphase CO2-water flow in the pore spaces of the rock critically depends upon rock-
  fluid interactions of which interfacial tension (IFT) between and contact angles between the CO2-water-
  rock substrate are key parameters. In this study we report measurements of IFT and contact angles of
  CO2-water-quartz system at reservoir conditions using a custom made experimental setup based on
  drop shape analysis and a comparison of the obtained data with the recently published data. This study
  differs from previous studies in the fact that the interfacial tensions were measured over long periods of
  time which ensures that the system achieves complete chemical equilibrium. IFT measurements are
  carried out between 200 to 2000psig and 25 to 60 °c which includes gas-liquid, liquid-liquid, and
  supercritical fluid- liquid phases. An integrated computer code, based on Redlich-Kwong equation of
  state, is used to obtain the saturated phase densities of CO2 rich and water rich phases and the results
  closely match the experimentally observed values. The phase densities are needed for measurements
  based on drop shape analysis. IFT between CO2 and water at a given temperature above the critical
  temperature decreased with the pressure and increased with the temperature at a given pressure. At
  2000 psig, all the IFT measurements between 25 to 60 0c show a nearly constant value of ~23mN/m.
  Contact angles, measured between 200-2000psig and 25-40 °c through saturated water drop, is
  observed to be invariant and averages a value of ~46°.




                            PLAINTIFF'S ORIGINAL COMPLAINT                             EXHIBIT A002
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 30 of 71




                      PLAINTIFF'S ORIGINAL COMPLAINT            EXHIBIT B001
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 31 of 71




        Vapor Liquid Phase Equilibrium (VLE) Calculation and Interfacial Tensions
     Measurements of Water-Carbon Dioxide Systems at High Pressures: Application
                                to Carbon Dioxide Sequestration.


                 Principal Investigator and creator: Jagannathan Mahadevan


     Description of the Paper
     This paper presents results of interfacial tension measurements at equilibrium
     conditions using the pendant drop method.
     Interfacial Tensions of Water-Carbon Dioxide Systems at High Pressures: Application
     to Carbon Dioxide Sequestration


     Problem Statement
     Emissions of carbon dioxide (CO2), a greenhouse gas, may be mitigated by injection
     into saline aquifers for long term storage. The injected CO2 is expected to stay in the
     saline aquifer for long times often lasting for thousands of years. The dynamics of the
     multiphase flow in the pore spaces of the rock critically depends upon the familiar
     relative permeability and capillary pressure relationships which in turn are dependent
     on the interfacial properties of the rock-fluid interactions.


     Objectives and Scope of Study
     Our aim in this work is to investigate the interfacial tension of carbon dioxide systems
     at identical conditions as that of the reservoir during a typical CO2 injection process.
     We study the variation of the interfacial tension of the CO2-water system for
     pressures, ranging from 1 atmosphere to 136 atmospheres and temperatures ranging
     from 25 degree Celsius to 60 degrees Celsius. This study differs from previous studies
     in the fact that the interfacial tensions were measured over long periods of time which
     ensures that the system achieves complete chemical equilibrium. Additionally, a new
     equation of state model published in recent literature is incorporated into the phase
     density calculation procedure. Wettability measurements of water on quartz substrates
     with respect to CO2 for different pressures are also made.




                         PLAINTIFF'S ORIGINAL COMPLAINT                  EXHIBIT B002
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 32 of 71




     Method
     We use the pendant drop method to calculate the interfacial tension of CO2-water
     systems at high pressures and temperatures. The high temperature visual cell
     consists of a 10,000psi rating cell with borosilicate glass windows for visualizing the
     drop. DropImage® software which uses the drop shape analysis to determine the
     interfacial tension is used. Data from the method is compared with results from
     previous studies using capillary rise method. The sessile drop method is used to
     measure the contact angle of water in CO2 system on quartz substrate.


     Results and Observations
     The interfacial tensions were found to be consistent with the data from literature
     measured by other methods such as capillary rise technique. The calculated phase
     densities for water rich liquid phase are comparable to correlations based on
     measured data. Equilibrium measurements of wettability of water on quartz substrate
     at different pressures show that the contact angle is around 46 deg at all pressures.


     Conclusions
     Interfacial tension between CO2 rich phase and water rich phase decreases with
     pressure to a stable value at a given temperature. The stability of the measured
     interfacial tension is achieved over a long period of time due to the long equilibration
     times of the two phases. Wettability of water on quartz substrate with respect to CO2
     is unchanged with pressure at equilibrated conditions.




                       PLAINTIFF'S ORIGINAL COMPLAINT                    EXHIBIT B003
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 33 of 71




     Abstract:
     CO2 sequestration in saline aquifers is often proposed as a method to mitigate the
     carbon dioxide emissions in the atmosphere. When CO2 is injected in to a saline
     aquifer the injected CO2 displaces the resident brine and occupies the pores of the
     reservoir rock. Interfacial tension and wettability of CO2 water systems are important
     factors in determining the distribution and transport of CO2 in subsurface reservoirs.
     The interfacial tension for CO2-water systems is unlike other systems and is affected
     by the activity of CO2 in the non-aqueous phase.


     Problem Statement
     Carbon dioxide is one of the major constituents among the green house gases (GHG).
     CO2 concentration in the atmosphere is increased from 280 ppm (on volume basis)
     during the pre-industrialization period to the current levels of 387 ppm (on volume
     basis as of March 2009).         One of the reasons for this rapid increase in the
     atmospheric CO2 concentration is burning fossil fuels.


     Geological storage of CO2 is considered as a promising option to reduce CO2
     atmospheric emissions. Geological storage of CO2 includes sequestration in mature
     oil& gas reservoirs, saline aquifers and unminable coal beds etc. All the above except
     storage in the saline aquifers involves a very high transportation (from the point of
     emission to the sequestration site) costs and also the capacity of the reservoirs to hold
     very large quantities of CO2.


     Injection of carbon dioxide into subsurface formations requires post injection
     verification of the integrity of the geological formation which can prevent the escape of
     injected fluids back into the atmosphere. This study focuses on the effects of rock and
     fluid interactions such as interfacial tension and the wettability on the distribution of the
     carbon dioxide and water in geologic systems.




                        PLAINTIFF'S ORIGINAL COMPLAINT                       EXHIBIT B004
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 34 of 71




     2) Objectives
     This work aims to generate IFT data between water/brine-CO2 (gas, liquid and super
     critical) at different pressures and temperatures, using saturated phase densities
     instead of pure component densities. Additionally wettability of various mineral
     substrates is measured using the contact angle method.


     3) Methodology
     Pendant drop method is used for IFT measurement and scissile drop method is used
     for contact angle measurement. A custom made high pressure (10000psia) and
     temperature (2000C) withstandable IFT machine with fluid saturation and circulation
     system is used for the measurements.


     The approach and algorithm used in Karsten et al., is adopted to calculate the
     equilibrium phase densities for CO2-rich phase. The correlation for aqueous phase
     density is adapted from Hebach et al.


     4) Description of Apparatus
     The equipment used for the purpose of measuring IFT& contact angles is a custom
     made high pressure and temperature instrument (69 MPa and 450 degF design
     pressure and temperature). Following are the important parts of the machine.


     4.1 IFT Cell
     4.1.1. Stainless steel cell with three ports for fluid inlet, outlet and temperature and
     pressure measurement.
     4.1.2. Two thick borosilicate glass windows to observe the drop. Glass windows
     are fixed, parallel to each other, to the cell using high pressure, temperature, CO2
     resistant o-rings and seals.
     4.1.3. Two stainless steel nozzles, one to make a drop and the other to hold the
     base which supports the substrate.




                        PLAINTIFF'S ORIGINAL COMPLAINT                   EXHIBIT B005
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 35 of 71




     4.2 Fluid saturation and circulation system
     4.2.1. Two pumps, which can pump supercritical fluids, to pump droplet phase fluid
     and the external phase fluid.
     4.2.2. Two stainless steel cylinders to pre-saturate the droplet phase fluid and the
     external phase fluid.
     4.2.3. 10,000 psia rated stainless steel tubing to connect all the above individual
     parts to make a high pressure fluid saturation and circulation loop. Industrial grade
     CO2 (99.5 mole percent purity) and ultrapure Millipore water (18.2 MΩ3 cm) were
     used for all IFT measurements.
     The fluid saturation and circulation system primarily consists of syringe pumps,
     saturation vessels, and stainless steel tubing. Two pulsation-free syringe pumps
     (Teledyne ISCO model 260D) with a controller (D-series) are used to pump
     supercritical fluid, droplet phase fluid, and external phase fluid. A third pump (Eldex,
     Optos Series, model 2) was used for cleaning the IFT cell using acetone and Millipore
     water. After water flushing, the view cell was flushed with CO2 for about 5 min to
     ensure that air was completely displaced from the view cell. It was also used to make
     a stable drop, during the drop-making step. Two 316 stainless steel saturation vessels
     (maximum working pressure of 69 MPa at 450 K) are used to presaturate the droplet
     phase fluid and the external phase fluid.


     4.3 Drop image analysis
     4.3.1. One CCD camera to record the drop image and a back ground light source.
     4.3.2. One PC with Rame-hart’s drop image software installed.




                        PLAINTIFF'S ORIGINAL COMPLAINT                   EXHIBIT B006
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 36 of 71




     5) Modeling Description and Calculations of Densities
     Pendant drop method is used to measure IFT between water-rich phase and CO2-rich
     phase. Inputting correct densities for each phase is extremely important to get
     accurate      IFT measurements. There        are    some   published   experimental IFT
     measurements for CO2-water system, but, most of them used pure component phase
     densities at corresponding pressure and temperature instead of equilibrium
     (saturated) phase densities. Therefore, we started reviewing different published data
     (both experimental and model derived) and concluded to use Spycher et al., approach
     to calculate CO2-rich phase density and Hebach et al., correlation (derived from
     experiments) to calculate water-rich phase. The algorithm to calculate phase densities
     are based on the method outlined in Spycher et al. approach for CO2-rich phase
     density and Hebach et al., correlation for water-rich phase density. These methods are
     described in the attached Appendix titled VLE Calculations for CO2_H2O System.
     Spycher et al approach compares well with experimental solubilities from 15-100 0C
     and 60MPa.


     Hebach et al., conducted a series of experiments to measure phase densities for
     water-rich phase (for CO2-water system) for pressures ranging from 1-30MPa and
     temperatures 284 to 332 K (around 9-60 0C). They developed a correlation to predict
     the water-rich phase (for CO2-water system) densities within their experimental
     conditions.
     The following equations describe the model used in this study.


            RT   RTb    a             ab 
     V3-V2      -V             b2  -  0 .5 
                                                    =0                         (1)
            P   P                     PT 
                             0 .5
                          PT
     The above equation is the Redlich-Kwong equation of state for pure components. For
     mixture a and b (a represents measures of intermolecular attraction and b represents
     the measures of intermolecular repulsion) would be modified as amix and bmix
     respectively. amix and bmix can be calculated from the following standard mixing rule
     (Prausnitz and others, 1986),




                        PLAINTIFF'S ORIGINAL COMPLAINT                      EXHIBIT B007
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 37 of 71




                   
        amix = y H 2O a H 2O  2 y H 2O y CO 2 a H 2O CO 2  y CO 2 aCO 2
                              2                                            2
                                                                                                               (2)

        bmix =  y H 2O bH 2O  yCO 2 bCO 2                                                                       (3)

        from equation (1) and the mixing rules (2)& (3), fugacity coefficient i , of component k
        in mixtures with other components i can be calculated as,
                V              bk              2  y i aik     V  bmix   a mix bk        V  b   bmix      
                                                                                                                            ln
                                                                                                                                     PV 
 ln k   ln                                         ln
                                                                                            ln        
                                                                                                  V    V  b                      
                V  bmix        V  bmix                                     RT bmix                                          RT 
                                                        1. 5                          1.5   2
                                                   RT bmix           V                                        mix    


                                                                                                             (4)


        From the definition of fugacity and partial pressures, it is known,


         f i   i y i Ptot                                                                               (5)

        where f i , i and yi are the fugacity, fugacity coefficient, and mole fraction of

        component i in the gas phase, respectively, and Ptot is the total pressure


         f H 2O   H 2O y H 2O Ptot  K H 2O a H 2O (l )                                          (6)

         f CO2  CO2 yCO2 Ptot  K CO2 ( g ) aCO2 ( aq )                                          (7 )

        where, K H 2O = f H 2O ( g ) / a H 2O (l ) and

                       K CO2 = f CO2 ( g ) / aCO2 ( aq )


        Where, K H 2O and K CO2 ( g ) are “true” equilibrium constants as defined above, f H 2O and

         f CO2 are fugacities of the gas components and aH 2O (l ) and aCO2 ( aq ) are activities of

        components in the aqueous liquid phase. Values of K H 2O and K CO2 ( g ) vary with

        temperature and pressure. The temperature dependence is taken into account by
        expressing these equilibrium constants as a polynomial function of temperature (at
        one bar, and H2O saturation pressures above 100°C). The pressure correction at a
        given temperature is approximated by,




                                        PLAINTIFF'S ORIGINAL COMPLAINT                                    EXHIBIT B008
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 38 of 71




                                   
      K T , P   K O T , P O  exp
                                                 
                                       P  PO V i 
                                                                                   (8)
                                                   
                                          RT      

     Where, V i is the average partial molar volume of the pure condensed component i
     over the pressure interval P0 to P, and P0 is a reference pressure, here taken as 1 bar
     (and H2O saturation pressure above 100°C). Because V i also varies with temperature

     (much less than with pressure), V i is also averaged over the temperature range of
     interest so that K           (T, P)   values can be approximated from one constant V i value for
     each component.


     From equations (6) and (8), water mole fraction in the gas phase can be written as,



      y H 2O   
                 K O H 2O a H 2O
                                 exp
                                           
                                      P  P O V H 2O        
                                                                                  (9)
                   H 2O Ptot                                 
                                           RT                


     The mole fraction of aqueous CO2 ( xCO2 ) is calculated from its molality mCO2 ,

                     mCO2                      mCO2
      xCO2                                                                     (10)
                 mCO2  m H 2O         mCO2  55.508

     By convention, aCO2  mCO2  , where  = activity coefficient of dissolved CO2 on a

     molality scale. For this electrically neutral species, if no salts are present, the activity
                                                    1
     coefficient is set to                               , which is a molality to mole fraction correction
                                                   mCO2 
                                               1       
                                                55.508 
                                                        
     yielding a unit activity coefficient on the mole fraction scale.
     Since the solubility of CO2 in water is small, aCO2  55.508 xCO2 (11)

     By substituting equations (11) & (8) into (7) gives,


                CO 1  y H O  Ptot                    
                                                P  P O V CO2    
      xCO2         2         2
                                           exp                  
                                                                                (12)
                 55.508 K O CO2 ( g )                RT          




                                  PLAINTIFF'S ORIGINAL COMPLAINT                          EXHIBIT B009
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 39 of 71




     Equations (10) and (12), can be solved by setting,



      A
            K O H 2O
                       exp
                                     
                            P  P O V H 2O          
                                                                    (13)
            H 2O Ptot                                
                                 RT                  




      B
                 CO Ptot
                     2
                                         exp
                                                     
                                              P  P O V CO2   
                                                                    (14)
                         O                                     
           55.508 K          CO2 ( g )             RT         
     So that,

      y H 2O 
                 1  B                                             (15)
                 1   
                   B
                 A   
     Knowing y H 2O , aqueous phase CO2 mole fraction is given by the following equation,


                 
      xCO2  B 1  y H 2O                                           (16)


     To solve for y H 2O and xCO2 equations (1) to (4) and (13) to (16) should be solved

     simultaneously and this requires an iterative calculations. To make the calculations
     simple, Spycher et al. assumed the y H 2O = 0 in the equations (2) and (3). Hence, the

     fugacity coefficients are calculated in non-iterative manner. The strongly non-ideal
     behavior is still captured through the molecular interaction parameters. Equilibrium
     constants, average partial volumes and Redlich-Kwong parameters are calculated
     using regression analysis on the experimental data available.
     For water-rich phase density calculation the approach from Hebach et al is used. The
     phase density values computed using this algorithm and the experimental results
     obtained from Chiquet et al. work are compared.




                                         PLAINTIFF'S ORIGINAL COMPLAINT     EXHIBIT B010
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 40 of 71




                       Chiquet et al.,              Model Results
                       Experimental                 using Spycher et
                       Results                      al., approach
                         mix,            CO2-rich     mix,            CO2-rich

      P(MPa) T(K)      phase(g/cc)                  phase(g/cc)                  Absolute Deviation
      5        307.4   0.1263                       0.1166                       0.0097
      7        309.6   0.2217                       0.2101                       0.0116
      10       308.1   0.7105                       0.6942                       0.0163
      15       307.8   0.8133                       0.7951                       0.0182
      20       308.1   0.8639                       0.8509                       0.0130
      25       307.6   0.8992                       0.8953                       0.0039
      30       308.1   0.9272                       0.9268                       0.0004
      40       308.8   0.97                         0.9769                       -0.0069
      45       309     0.9875                       0.9977                       -0.0102


                         mix, CO2-rich                mix, CO2-rich

      P(MPa) T(K)      phase(g/cc)                  phase(g/cc)                  Absolute Deviation
      5        322.8   0.105                        0.1046                       0.0004
      7        323.7   0.1722                       0.1702                       0.0020
      10       324.2   0.377                        0.4024                       -0.0254
      15       323.6   0.6915                       0.6803                       0.0112
      20       323.1   0.7783                       0.7692                       0.0091
      25       323.5   0.829                        0.8227                       0.0063
      30       323.3   0.8659                       0.8657                       0.0002
      40       323.6   0.9191                       0.9274                       -0.0083
      45       324.4   0.9397                       0.9497                       -0.0100
     Table1: Comparing experimental and model derived equilibrium phase density
     values for CO2-rich phase




                       PLAINTIFF'S ORIGINAL COMPLAINT                                 EXHIBIT B011
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 41 of 71




                       Chiquet et al.,   Hebach et
                       Experimental      al.,
                       Data              Correlation
                         mix, H2O-rich     mix, H2O-rich                  Absolute
      P(MPa) T(K)      phase(g/cc)       phase(g/cc)       % Deviation    Deviation
                                                           -
      5        307.4   0.9927            1.0060            1.339780397 -0.0133
                                                           -
      7        309.6   0.9726            1.0080            3.639728563 -0.0354
      10       308.1   1.0068            1.0110            -0.41716329    -0.0042
                                                           -
      15       307.8   1.0049            1.0140            0.905562743 -0.0091
                                                           -
      20       308.1   1.0102            1.0160            0.574143734 -0.0058
                                                           -
      25       307.6   1.0182            1.0190            0.078570026 -0.0008
                                                           -
      30       308.1   1.0208            1.0210            0.019592476 -0.0002
                                                           -
      40       308.8   1.0243            1.0260            0.165967002 -0.0017
                                                           -
      45       309     1.0261            1.0280            0.185167138 -0.0019


                       ρmix, H2O-rich    ρmix, H2O-rich                   Absolute
      P(MPa) T(K)      phase(g/cc)       phase(g/cc)       % Deviation    Deviation
      5        322.8   0.9962            0.9968            -0.06022887    -0.0006
                                                           -
      7        323.7   0.9958            0.9989            0.311307491 -0.0031
      10       324.2   0.9959            1.0010            -              -0.0051




                       PLAINTIFF'S ORIGINAL COMPLAINT                    EXHIBIT B012
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 42 of 71




                                                                   0.512099608
                                                                   -
      15          323.6      0.9996               1.0050           0.540216086 -0.0054
                                                                   -
      20          323.1      1.0044               1.0080           0.358422939 -0.0036
                                                                   -
      25          323.5      1.0076               1.0100           0.238189758 -0.0024
                                                                   -
      30          323.3      1.0099               1.0130           0.306961085 -0.0031
                                                                   -
      40          323.6      1.016                1.0180           0.196850394 -0.0020
                                                                   -
      45          324.4      1.019                1.0200           0.098135427 -0.0010
     Table2: Comparing two experimental and model derived equilibrium phase
     density values for water-rich phase




     6) Measurements of IFT




       Drop of water-rich phase in the CO2-rich phase      Drop of water-rich phase in the CO2-rich phase
       at 68F and 304psig                                  at 68F and 862psig




                           PLAINTIFF'S ORIGINAL COMPLAINT                           EXHIBIT B013
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 43 of 71




     7) Results




                      PLAINTIFF'S ORIGINAL COMPLAINT            EXHIBIT B014
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 44 of 71




                      PLAINTIFF'S ORIGINAL COMPLAINT            EXHIBIT B015
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 45 of 71




                          IFT versus Pressure (3 Temps)

                 70
                 60
         IFT (mN/m)




                 50                                              104F
                 40
                 30                                              122F
                 20
                 10                                              140F
                  0
                      0   500    1000       1500   2000   2500


                                        P (psig)




                            PLAINTIFF'S ORIGINAL COMPLAINT              EXHIBIT B016
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 46 of 71




                                   IFT vs Time @ Different Pressures @25 degC

                                                                                                        200 psig
                       65                                                                               400 psig
                       60                                                                               600 psig
                       55                                                                               800 psig
                       50
         IFT(mN/m)




                                                                                                        1200 psig
                       45
                                                                                                        1500 psig
                       40
                                                                                                        2000 psig
                       35
                       30
                       25
                       20
                            0.00      5.00       10.00      15.00     20.00      25.00        30.00
                                                        Time (hours)




                                     Experimental IFT vs. P @25 oC


                       70
                       60
          IFT (mN/m)




                       50                                               IFT vs. P (Chun et al.,*)
                       40
                       30                                               IFT vs. P (Hebach et al.,**)
                       20                                               IFT vs. P (Mahadevan)
                       10
                        0                                               Bachu et al., ***
                             0         2000        4000        6000
                                             P (psig)




                                       PLAINTIFF'S ORIGINAL COMPLAINT                                  EXHIBIT B017
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 47 of 71




                                Comparison at 104 F


                    70
                    60
                    50
        IFT, mN/m




                    40                                                     Mahadevan
                    30
                                                                           Bennion & Bachu
                    20
                    10
                     0
                         0      1000      2000         3000    4000      5000

                                             Pressure, psig




      References:
         1. Dickson, J. L., Gupta, G., Horozov, T. S., Binks, B. P., and Johnston, K.P.,
                    “Wetting Phenomena at the CO2/Water/Glass interface,” Langmuir 2006 22 (5),
                    Pages 2161-2170.


         2. Bachu, S., Bennion, D. B. "Interfacial Tension between CO2, Freshwater, and
                    Brine in the Range of Pressure from (2 to 27) MPa, Temperature from (20 to
                    125) deg C, and Water Salinity from (0 to 334000) mg/L", J. Chem. Eng. Data,
                    54 (2008), pages 765–775.


         3. Chiquet, P., Broseta, D. and Thibeau, S., “Wettability alteration of caprock
                    minerals by carbon dioxide,” Geofluids, Volume 7 (2007) Pages 112-122.


         4. Spycher, N., Pruess, K., Ennis-King, J., “CO2-H2O mixtures in the geological
                    sequestration of CO2. I. Assessment and calculation of mutual solubilities from




                               PLAINTIFF'S ORIGINAL COMPLAINT                   EXHIBIT B018
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 48 of 71




           12 to 100°C and up to 600 bar,” Geochimica et Cosmochimica Acta, Volume
           67, Issue 16 (2003), Pages 3015-3031.

        5. Hebach, A., Oberhof, A., and Dahmen, N., “Density of Water+ Carbon Dioxide
           at Elevated Pressures: Measurements and Correlation,” Journal of Chemical &
           Engineering Data, 49 (4) 2004, Pages 950-953.




                      PLAINTIFF'S ORIGINAL COMPLAINT               EXHIBIT B019
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 49 of 71




                      PLAINTIFF'S ORIGINAL COMPLAINT            EXHIBIT B020
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 50 of 71




                      PLAINTIFF'S ORIGINAL COMPLAINT            EXHIBIT B021
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 51 of 71




                      PLAINTIFF'S ORIGINAL COMPLAINT            EXHIBIT B022
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 52 of 71




                      PLAINTIFF'S ORIGINAL COMPLAINT            EXHIBIT B023
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 53 of 71




                      PLAINTIFF'S ORIGINAL COMPLAINT            EXHIBIT B024
   Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 54 of 71


jagannathan mahadevan

From:                             Redner, Richard
Sent:                             Saturday, May 21, 2011 8:46 PM
To:                               Prem Bikkina; Mahadevan, Jagan
Cc:                               Tanaka, Winona
Subject:                          Re: Provost's action



       Dear Prem and Jagan,

       I had hoped that my final communication with you would be to tell you that things were settled and I
       appreciated the give and take that you have both showed in these negotiations. But I am sorry to inform
       you that the situation is on hold because questions have been raised by the Provost's Office regarding the
       nature and scope of the agreement to "settle" and "resolve" the disputes between you. This is not intended
       to be a roadblock or a problem, but I have been informed that the issues raised by both sides must
       be addressed and resolved in a way that is consistent with University policy. This will help the Provost's
       Office insure that the University and the interests of both parties will be adequately served by whatever
       has been agreed to.

       Second, I am officially notifying you that neither of you may use any information or correspondence
       exchanged during the negotiations. I have been asked by the Provost’s Office to instruct you that you
       are not authorized to use any such information and you are specifically prohibited against sharing such
       information with the publisher or anyone other than me, the Provost, and the Vice Provost, Winona
       Tanaka. Unless and until a settlement is finalized, it would be unethical of either party to use or refer to
       anything communicated during negotiations, especially since anything said during negotiations is, by its
       very nature, tentative and entirely dependent on reaching an acceptable settlement.

       If a mutually acceptable settlement is not reached, the slate will be wiped clean and we will have lost all
       that we have achieved. So I sincerely hope that you will abide by these instructions and work with the
       Provost’s Office to finalize an agreement.

       The remaining steps will be handled by the Provost's Office. To insure that all university policies are
       followed, you will be working directly with the Vice Provost. She will be out-of-town on business until
       late Wednesday, but will she will try to meet with each of you as soon as possible. You can call Patt
       Joyce at 918-631-2554 or email her at patricia-joyce@utulsa.edu if you wish to make an appointment to
       meet with Winona Tanaka on Thursday or Friday. She will be meeting with each of you separately at
       first. If you don't initiate contact with Patt, she will be asked to contact you.

       Once again, I want to thank each of you for continuing to work with me on this very difficult problem. I
       have the greatest confidence in the Vice Provost to handle all aspects of these final stages of the
       negotiations fairly and in good faith. As someone who has relied on her judgment for many years, I hope
       that you will listen carefully to the instructions and advice that she gives you.

       Sincerely,

       Richard A. Redner
       Associate Dean of Research and Graduate Studies




                                                             1
                                  PLAINTIFF'S ORIGINAL COMPLAINT                                       EXHIBIT C001
                                                                                                        Ex.039
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 55 of 71




                      PLAINTIFF'S ORIGINAL COMPLAINT            EXHIBIT D001
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 56 of 71




                      PLAINTIFF'S ORIGINAL COMPLAINT            EXHIBIT D002
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 57 of 71




                      PLAINTIFF'S ORIGINAL COMPLAINT                  Ex.318 E001
                                                                      EXHIBIT
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 58 of 71




                      PLAINTIFF'S ORIGINAL COMPLAINT                  Ex.319 E002
                                                                      EXHIBIT
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 59 of 71




                      PLAINTIFF'S ORIGINAL COMPLAINT            EXHIBIT F001
                                                                       Ex.411
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 60 of 71




                      PLAINTIFF'S ORIGINAL COMPLAINT            EXHIBIT F002
                                                                       Ex.412
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 61 of 71




                      PLAINTIFF'S ORIGINAL COMPLAINT EXHIBIT G001
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 62 of 71




                      PLAINTIFF'S ORIGINAL COMPLAINT EXHIBIT G002
Case 4:21-cv-00053-JFH-JFJ Document 1 Filed in USDC ND/OK on 02/08/21 Page 63 of 71




                      PLAINTIFF'S ORIGINAL COMPLAINT EXHIBIT G003
Case
Case 4:20-cv-00536-JFH-JFJ
     4:21-cv-00053-JFH-JFJ Document
                           Document 42-1
                                    1 Filed
                                         Filed
                                            in USDC
                                               in USDC
                                                     ND/OK
                                                       ND/OK
                                                           on on
                                                              02/08/21
                                                                 12/07/20Page
                                                                           Page
                                                                              64 1ofof718




                       PLAINTIFF'S
                         DECLARATION
                                   ORIGINAL
                                       OF ALAN
                                            COMPLAINT
                                               PRICE
                       PLAINTIFF'S ORIGINAL COMPLAINT                EXHIBIT H001
Case
Case 4:20-cv-00536-JFH-JFJ
     4:21-cv-00053-JFH-JFJ Document
                           Document 42-1
                                    1 Filed
                                         Filed
                                            in USDC
                                               in USDC
                                                     ND/OK
                                                       ND/OK
                                                           on on
                                                              02/08/21
                                                                 12/07/20Page
                                                                           Page
                                                                              65 2ofof718




                       PLAINTIFF'S
                         DECLARATION
                                   ORIGINAL
                                       OF ALAN
                                            COMPLAINT
                                               PRICE
                       PLAINTIFF'S ORIGINAL COMPLAINT                EXHIBIT H002
Case
Case 4:20-cv-00536-JFH-JFJ
     4:21-cv-00053-JFH-JFJ Document
                           Document 42-1
                                    1 Filed
                                         Filed
                                            in USDC
                                               in USDC
                                                     ND/OK
                                                       ND/OK
                                                           on on
                                                              02/08/21
                                                                 12/07/20Page
                                                                           Page
                                                                              66 3ofof718




                       PLAINTIFF'S
                         DECLARATION
                                   ORIGINAL
                                       OF ALAN
                                            COMPLAINT
                                               PRICE
                       PLAINTIFF'S ORIGINAL COMPLAINT                EXHIBIT H003
Case
Case 4:20-cv-00536-JFH-JFJ
     4:21-cv-00053-JFH-JFJ Document
                           Document 42-1
                                    1 Filed
                                         Filed
                                            in USDC
                                               in USDC
                                                     ND/OK
                                                       ND/OK
                                                           on on
                                                              02/08/21
                                                                 12/07/20Page
                                                                           Page
                                                                              67 4ofof718




   List of documents reviewed by Alan R. Price, Ph.D.                        December 7, 2020


   UNIVERSITY AND FEDERAL POLICIES:

   University of Tulsa Ethical Conduct in Academic Research and Scholarship Policy
          https://utulsa.edu/research/office-research/research-compliance/ethical-conduct-in-academ
          ic-research-and-scholarship/

   University of Tulsa Policy on Harassment
          https://utulsa.edu/wp-content/uploads/2015/04/Policy-on-Harassment.pdf

   Federal Policy on Research Misconduct, The White House Office of Science and Technology,
   Federal Register, Vol. 65, No. 235, pp. 76260-76264, December 6, 2000
          http://www.gpo.gov/fdsys/pkg/FR-2000-12-06/html/00-30852.htm


   CURRICULUM VITAE:

   Curriculum vitae of Jagannathan Mahadevan, 2015


   EMAILS, LETTERS, MEMORANDA, REPORTS AND PAPERS:

   Dr. Jagan Mahadevan’s compiled emails between him and Associate Editor Stefan Bachu,
   International Journal of Greenhouse Gas Control; Chaired Professor and Chairman of
   Department of Petroleum Engineering Mohan Kelkar; and Endowed Professor of Engineering
   Stefan Mijska, between April 24 and 28, 2011 [TU Attachment #11]

          Chaired Professor and Chairman of Department of Petroleum Engineering Mohan
          Kelkar’s email to Dr. Jagan Mahadevan, copied to Endowed Professor of Engineering
          Stefan Miska, on report of impropriety in manuscript, April 28, 2011, 6:58 AM

   Dr. Jagan Mahadevan’s compiled emails between him and Stefan Bachu, Associate Editor,
   International Journal of Greenhouse Gas Control; Mohan Kelkar, Chaired Professor and
   Chairman of Department of Petroleum Engineering; and Stefan Mijska, Endowed Professor of
   Engineering, between April 24 and 28, 2011 [TU Attachment #12]

   Graduate School Associate Dean for Research Richard Redner’s email to Chaired Professor and
   Chairman of Department of Petroleum Engineering Mohan Kelkar, copied to Graduate School
   Dean Janet Haggerty and Vice President Al Sotlow, on report of impropriety in manuscript, April
   28, 2011, 9:05 AM [TU Mahadevan Exhibit 14]




                          PLAINTIFF'S ORIGINAL
                            DECLARATION        COMPLAINT
                                          OF ALAN PRICE
                          PLAINTIFF'S ORIGINAL
                                LIST OF        COMPLAINT
                                        DOCUMENTS                               EXHIBIT H004
Case
Case 4:20-cv-00536-JFH-JFJ
     4:21-cv-00053-JFH-JFJ Document
                           Document 42-1
                                    1 Filed
                                         Filed
                                            in USDC
                                               in USDC
                                                     ND/OK
                                                       ND/OK
                                                           on on
                                                              02/08/21
                                                                 12/07/20Page
                                                                           Page
                                                                              68 5ofof718




   Dr. Jagan Mahadevan’s compiled emails between him and Graduate School Associate Dean for
   Research Richard Redner (on alleged impropriety in Prem Bikkina’s manuscript), May 19-20,
   2011 [TU Attachment # 13a(1)]

          Email from Graduate School Associate Dean for Research Richard Redner to Dr. Jagan
          Mahadevan, May 20, 2011, 7:12 AM

          Email from Graduate School Associate Dean for Research Richard Redner to Dr. Jagan
          Mahadeva and Prem Bikkina, May 21, 2011, 8:46 PM

   Dr. Jagan Mahadevan’s compiled emails between him and Senior Vice Provost Winona Tanaka
   on draft settlement agreement, between June 1 and 2, 2011 [TU Attachment #15a]

   Dr. Jagan Mahadevan’s compiled emails between him and Senior Vice Provost Winona Tanaka
   on draft settlement agreement, between June 1 and 3, 2011 [TU Attachment #15b]

          Email from Jagan Mahadevan to Senior Vice Provost Winona Tanaka, June 3, 2011, 6:21
          AM

   Dr. Jagan Mahadevan’s compiled emails between him and Senior Vice Provost Winona Tanaka
   on draft settlement agreement, between June 4 and 6, 2011 [TU Attachment #16]

          Email from Senior Vice Provost Winona Tanaka to Dr. Jagan Mahadevan, June 6, 2011,
          3:34 PM

   Dr. Jagan Mahadevan’s letter to Provost Roger Blais, as complaint against Prem Bikkina for
   defamation, harassment, and research misconduct, July 22, 2011

   Dr. Jagan Mahadevan’s addendum to original harassment complaint dated July 22, 2011 (undated,
   ~August 2011)

   Dr. Prem Kumar Bikkina’s Paper #1, in International Journal of Greenhouse Gas Control 5
   (2011) 1259–1271, published online on July 27, 2011

   Dr. Prem Kumar Bikkina’s et al. Paper #2, in Journal of Chemical & Engineering Data 56
   (2011) 3725–3733, published September 21, 2011

   Dr. Jagan Mahadevan, Letter to the Editor [Comments on Bikkina paper #1], in International
   Journal of Greenhouse Gas Control 7 (2012) 261–262 (September 5, 2011, published online on
   October 8, 2011)




                                                 -2-



                          PLAINTIFF'S ORIGINAL
                            DECLARATION        COMPLAINT
                                          OF ALAN PRICE
                          PLAINTIFF'S ORIGINAL
                                LIST OF        COMPLAINT
                                        DOCUMENTS                              EXHIBIT H005
Case
Case 4:20-cv-00536-JFH-JFJ
     4:21-cv-00053-JFH-JFJ Document
                           Document 42-1
                                    1 Filed
                                         Filed
                                            in USDC
                                               in USDC
                                                     ND/OK
                                                       ND/OK
                                                           on on
                                                              02/08/21
                                                                 12/07/20Page
                                                                           Page
                                                                              69 6ofof718




   Dr. Prem Kumar Bikkina’s Letter to the Editor [Reply to comments by Jagan Mahadevan on
   Bikkina paper #1], in International Journal of Greenhouse Gas Control 7 (2012) 263–264
   (October 14, 2011, published online on November 30, 2011)

   University of Tulsa Investigatory Committee report, October 28, 2011

   Provost Roger Blaise decision memorandum Dr. Jagan Mahadevan, November 21, 2011

   Senior Vice Provost Winona Tanaka’s email to Jagan Mahadevan (responding to his questions in
   an email on January 11, 2012), January 19, 2012, 10:20 AM

   Senior Vice Provost Winona Tanaka’s email to Dr. Jagan Mahadevan (stating that March 8,
   2012, to be a new deadline for him to make additional submission), March 2, 2012, 10:19 AM

   Dr. Jagan Mahadevan’s email to Senior Vice Provost Winona Tanaka with his Complaint letter
   (filename: Research Misconduct Case_Mar 2012.pdf) on student academic and research
   misconduct by Prem Bikkina, March 16, 2012, 4:57 PM

   Dr. Jagan Mahadevan response to the Senior Vice Provost and the Investigatory Committee to
   allegations made by Prem Bikkina, (undated)

   Dr. Jagan Mahadevan’s email to Graduate School Dean Janet Haggerty, with allegations of
   plagiarism issue in Dissertation, April 19, 2013, 9:56 AM

   Graduate School Dean Janet Haggerty’s email to Dr. Jagan Mahadevan (acknowledging his 9:56
   AM email and forwarding it to Senior Vice Provost Winona Tanaka, as the Office of the Provost
   was more familiar with his situation), April 19, 2013, 10:10 AM

   Senior Vice Provost Winona Tanaka’s Decision Memorandum to Dr. Jagan Mahadevan, May 28,
   2013


   DECLARATIONS:

   Declaration by Dr. Jagan Mahadevan, with exhibits, July 11, 2014

   Declaration by Dr. Winton Cornell, Professor, Department of Geosciences, July 11, 2014

   Declaration by Dr. Prem Bechuana, 2013 Ph.D. graduate from University of Tulsa in Petroleum
   Engineering (with Rebuttal_IJGGC as response to queries by Dr. J. Mahadevan, and Revised
   Manuscript1_JGGC on Carbon Angle Measurements), July 11, 2014




                                                 -3-



                          PLAINTIFF'S ORIGINAL
                            DECLARATION        COMPLAINT
                                          OF ALAN PRICE
                          PLAINTIFF'S ORIGINAL
                                LIST OF        COMPLAINT
                                        DOCUMENTS                             EXHIBIT H006
Case
Case 4:20-cv-00536-JFH-JFJ
     4:21-cv-00053-JFH-JFJ Document
                           Document 42-1
                                    1 Filed
                                         Filed
                                            in USDC
                                               in USDC
                                                     ND/OK
                                                       ND/OK
                                                           on on
                                                              02/08/21
                                                                 12/07/20Page
                                                                           Page
                                                                              70 7ofof718




   Declaration, in Reply to Declaration of Dr. Prem Bikkina, by Dr. Winton Cornell, Professor,
   Department of Geosciences, July 11, 2014

   Declaration by Dr. Winona Tanaka, Senior Vice Provost, July 22, 2014

   Reply Declaration by Winton Cornell, Professor, Department of Geosciences, July 28, 2014


   DEPOSITIONS:

   Transcript of deposition of Winona Tanaka, Senior Vice Provost, November 6, 2017

   Transcript of deposition of Ovadia Shoham, Professor, Department of Petroleum Engineering,
   November 6, 2017

   Transcript of deposition of Richard Redner, Associate Dean for Research and Graduate Studies,
   November 7, 2017

   Transcript of deposition of Mohan Kelkar, former Chairman, Department of Petroleum
   Engineering, December 18, 2017


   PUBLICATIONS:

   P.K. Bikkina, "Contact Angle Measurements of CO2-Water-Quartz/Calcite Systems in the
   Perspective of Carbon Sequestration,” The International Journal of Greenhouse Gas Control 5,
   1259–1271 (2011)

   P. K. Bikkina, O. Shoham, and R. Uppaluri, “Equilibrated Interfacial Tension Data of the CO2
   Water System at High Pressures and Moderate Temperatures”, Journal of Chemical Engineering
   Data 56, 3725–3733 (2011)

   J. Madahaven, “Comments on the paper titled ‘Contact angle measurements of CO2–water-
   quartz/calcite systems in the perspective of carbon sequestration’: A case of contamination?”
   International Journal of Greenhouse Gas Control 7, 261–262 (2012)

   P.K. Bikkina, “Reply to the comments [by Dr. Mahadevan] on “Contact angle measurements of
   CO2–water–quartz/calcite systems in the perspective of carbon sequestration,” International
   Journal of Greenhouse Gas Control 7, 263–264 (2012)




                                                  -4-



                           PLAINTIFF'S ORIGINAL
                             DECLARATION        COMPLAINT
                                           OF ALAN PRICE
                           PLAINTIFF'S ORIGINAL
                                 LIST OF        COMPLAINT
                                         DOCUMENTS                               EXHIBIT H007
Case
Case 4:20-cv-00536-JFH-JFJ
     4:21-cv-00053-JFH-JFJ Document
                           Document 42-1
                                    1 Filed
                                         Filed
                                            in USDC
                                               in USDC
                                                     ND/OK
                                                       ND/OK
                                                           on on
                                                              02/08/21
                                                                 12/07/20Page
                                                                           Page
                                                                              71 8ofof718




   and papers by others including comments on the Bikkina paper results:


     S. Wang et al., Environmental Science and Technology 47, 234!241 (2013) at p. 235
     S. Iglauer et al., Internat. Journal of Greenhouse Gas Control 22, 325-328 (2014) at p. 327
     R. Farookhpour et al., Energy Procedia 37, 5339-5351 (2013) at pp. 5340 and 5349
     S. Saraji et al., SPE International 160208 (2012) at p. 2
     S. Saraji et al., Langmuir 29, 6856!6866 (2013) at p. 6857




                                                 -5-



                          PLAINTIFF'S ORIGINAL
                            DECLARATION        COMPLAINT
                                          OF ALAN PRICE
                          PLAINTIFF'S ORIGINAL
                                LIST OF        COMPLAINT
                                        DOCUMENTS                               EXHIBIT H008
